DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13 – 15 and 18 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, applicant is claiming a method of modeling one or more spin dynamics. However, the steps for modeling one or more spin dynamics are not defined.
As to claim 13, applicant is claiming a method of modeling spin-dynamics of one or more nuclei. However, the steps for modeling spin-dynamics of one or more nuclei are not defined.
As to claim 18, applicant is claiming modeling one or more spin dynamics. However, the steps for modeling one or more spin dynamics are not defined.
Claims 14 - 15 are rejected by virtue of the dependency on claim 13.
Claims 19 - 20 are rejected by virtue of the dependency on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 11, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rottengatter et al. (2005/0248342).
	As to claim 11, Rottengatter et al. (hereinafter Rottengatter) discloses a reduction of motion artifacts in NMR comprising disposing a nuclear magnetic resonance logging tool into a wellbore [0002, using Nuclear Magnetic Resonance ("NMR") methods for logging wellbores,], wherein the nuclear magnetic resonance logging tool comprises an electromagnetic transmitter configured to emit a magnetic field (102, [0051, sensor section 102 comprises a magnetic field generating assembly for generating a B.sub.0 magnetic field], Fig. 2); a radio frequency transmitter configured to transmit a pulse [0051, an RF system for transmitting and receiving RF magnetic pulses and echoes.]; and a receiver  [0011, A receiving coil is designed so that a voltage is induced by the precessing spins] configured to detect one or more frequencies from an echo train [0053]; moving the nuclear magnetic resonance logging tool in the wellbore selecting a shape for one or more refocusing pulses [0055]; emitting the one or more refocusing pulses [0055, A typical pulse sequence is shown in FIG. 3.  The B.sub.1 
pulse sequence comprises an excitation pulse 200 followed by a plurality of refocusing pulses (202a, 202b, 202c, 202d, 202e, .  . . ). Spin echoes depicted by 205a, 205b, 205c, 205d, 205e, .  . . form between these refocusing pulses.  These echoes manifest themselves as rotating macroscopic magnetizations and can be detected with a receiver coil.]; increasing the bandwidth of the one or more refocusing pulse as the nuclear magnetic resonance logging tool moves in the wellbore; and recording one or more echoes [0029] and [0059].

    PNG
    media_image1.png
    242
    711
    media_image1.png
    Greyscale

As to claim 12, Rottengatter discloses increasing a bandwidth of the one or more refocusing pulses with one or more shorter pulses of increased radio frequency power [0055].
As to claim 16, Rottengatter discloses estimating one or more amplitudes and a characteristic time scale of a nuclear magnetic resonance logging tool motion ([0055] – [0056], Fig. 3).

Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1 – 9, the prior art fails to show identifying an upper limit of an amplitude for tool motion; identifying a frequency range based at least in part on the upper limit of the amplitude for tool motion; measuring the one or more frequencies from the echo train; and performing a frequency-domain processing of the one or more frequencies to suppress distortions in an echo train.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13 - 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to claims 18 – 20, the prior art fails to identify an upper limit of an amplitude for the tool motion; identify a frequency range based at least in part on the upper limit of the amplitude for the tool motion; record the one or more frequencies form the echo train; model one or more spin dynamics; and perform a frequency-domain processing of the one or more frequencies to suppress distortions in an echo train.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Prammer et al. (7,733,086) is cited for its disclosure of an NMR logging tool for conducting NMR measurements in a plurality of sensitive volumes ranging up to a meter from the tool.
Kleinberg et al. (5,023,551) is cited for its disclosure of an NMR pulse sequence for use with borehole logging tools.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/REENA AURORA/Primary Examiner, Art Unit 2858